10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00961-RAJ Document 103 Filed 06/09/21 Page 1 of 12

The Honorable Richard A. Jones

FILED Taal |
———_ LODGED li
-————RECEIVED | Ma iL

JUN 0% 2021

 

AT SEATTLE
_GLERK U.S. DISTRICT COURT

WESTERN DISTRICT GF WASHIRETAN
BY DEPUTY

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
Gene Alfred Palmer II )
)
Plaintiff, ) NO19CV 00961- RAJ

)
v. )

TIENNEY MILNOR, et al. ) PLAINTIFF DOCUMENTS

) IN SUPPORT OF CLAIMS

Defendants ) & DECLARATION OF SERVICE
Declaration OF MAILING

T also caused true and correct copies of this document and courtesy copies for Judge
Jones, on the below indicated date to be served on the following in the manner indicated below:

Clerk of the Court (X) U.S. Mail
(_) Hand Delivery
( ) e-filing

Address:

U.S. District Court

Clerk's Office

700 Stewart Street, Suite 2310
Seattle, WA 98101

Courtesy Copy for Judge Jones (X) U.S. Mail
( ) Hand Delivery
( ) e-filing
Address:
U.S. District Court
Clerk's Office

700 Stewart Street, Suite 2310
Seattle, WA 98101

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00961-RAJ Document 103 Filed 06/09/21 Page 2 of 12

Counsel for Defendants (X) U.S. Mail

(_) Hand Delivery
( ) E-Service
( ) e-mail

Noel McMurtray

P.O. Box 3324

Bellevue, WA 98009

NMcMurtray@outlook.com

Gauri Locker

800 Fifth Avenue, Suite 2000
Seattle, WA 98104-3188
Gauri.Locker@atg.wa.gov

Kelsey L. O’Neal

Katherine H. Bosch

Snohomish County Prosecutor’s Office — Civil Div.
3000 Rockefeller Avenue, M/S 504

Everett, WA 98201

Defendants (X) U.S. Mail
Daniel J. Christofferson et ux ( ) Hand Delivery
9904 227th Pl SW ( )E-Service
Edmonds, WA 98020-5929 ( ) e-mail

Jamie Clark et vir

2228 Pine St

Everett, WA 98201-2557

Sheila Barker

Snohomish County Risk Manager
3000 Rockefeller Avenue
Everett, WA 98201-4046

Bridget Casey

Snohomish County Prosecutor’s Office
3000 Rockefeller Avenue

Everett, WA 98201-4046

Snohomish County Sherriff's Office
3000 Rockefeller Avenue
Everett, WA 98201

DATED this 7TH day of June, 2021 at Ellensburg, Washington.

/s/ Wo A Po trnn #

Gene A. Palmer II ,Pro Se Plaintiff

 
Case 2:19-cv-00961-RAJ “Document 103 Filed 06/09/21 -Page 3 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' B GF (Official Form 64) (12/02) - Cont, g/
y- vO
Inve C@Ne.-Palmer Case No, 08-10112-MLB
Debtor (if known)
SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
(Continustion Sheet)
gf
CREDITOR’S NAME, Y 5 A) By DATE CLAIM WAS. AMOUNT OF
MAILING ADDRESS 2 -9 _ INCURRED AND fi E A CLAIM
INCLUDING ZIP CODE, a Z : CONSIDERATION FOR =< | :
AND ACCOUNT NUMBER | A | 2 . CLAIM, E 5
(See instructions above) 8 “= @ | IF CLAIMIS SUBJECT TO 219/65
2 SETOFF, SO STATE. o z
ACCOUNT NO. 18232569 10/9/8 $105.84
Municipal Court of Seattle ,
600 Fifth Avenue
PO Box 34987
Seattle, WA 98124-4987
ACCOUNT NO. 508909 Book Fees $84.49
The Seattle Public Lib
1000 Fourth Ave, a
Seattle. WA 98104-1109
account no. Unknown Date Unkn
Fraud Signup for Services $600.00
AT&T
PO Box 78425
Phoenix, AZ 85062-8425
ACCOUNT NO.X53970 & X27743 Combined Overpayment 2004+ $10.300.00
Labor and Industries OO
PO Box 44810
Olympia, WA 98504-4810
ACCOUNT NO. XXX-XX-XXXX 2010
Virginia Mason $2,800.00
925-Seneca St, .
Seattle, WA 98101
Sheet no 8 of 8 Continuation sheets attached Sublotaly | $ $13 3890.33
to Schedule of Creditors Holding Unsecured . ;
Nonpriority Ctaims
. Total» | $ $33,766.67
(Use only on last page of the completed Schedule F.)
(Report also on Summary of Schedules and, if applicable on the Statistical
Summary of Certain Liabilities and Related Data.)
RECEIVED
Western District of Washington
at Seatie

wens

. HATCHER, CLERK
baNKHUnTEY OURT
Case 2:19-cv-00961-RAJ DocumeA313 Filed 06/09/21 Page 4 of 12

FILED

DEC 12 2019
UNITED STATES COURT OF APPEALS MOLLY C. DWYER, CLERK

U.S. COURT OF APPEALS

NOT FOR PUBLICATION

 

FOR THE NINTH CIRCUIT
ROBERT RADCLIFFE; CHESTER No. 18-55606
CARTER; MARIA FALCON; CLIFTON
C. SEALE III; ARNOLD LOVELL, Jr., D.C. No.

8:05-cv-01070-DOC-MLG
Plaintiffs-Appellants,

Vv. MEMORANDUM"

JOSE HERNANDEZ; ROBERT
RANDALL; BERTRAM ROBINSON;
KATHRYN PIKE; LEWIS MANN,

Plaintiffs-Appellees,

Vv.

EXPERIAN INFORMATION
SOLUTIONS, INC.; EQUIFAX
INFORMATION SERVICES, LLC;
TRANS UNION LLC,

Defendants-Appellees.

 

 

Appeal from the United States District Court
for the Central District of California
David O. Carter, District Judge, Presiding

 

This disposition i 18 not appropriate for publication and is not
precedent except as provided by
ainda dea

Case 2:19-cv-00961-RAJ Documeasyas Filed 06/001 PAYS $ Ut 12 Taye w

Argued and Submitted November 7, 2019
Pasadena, California

Before: FARRIS and McKEOWN, Circuit Judges, and KENDALL,” District
Judge.

Objecting Plaintiffs (Radcliffe, et al.) appeal the district court’s approval of a
pre-certification class action settlement between Settling Plaintiffs (Hernandez, et
al.) and Defendants (Experian, et al.). We review the approval of a class-action
settlement for abuse of discretion, Rodriguez v. West Publ g Corp., 563 F.3d 948,
263 (9th Cir. 2009). We will affirm unless the district court applied an incorrect
legal standard or based its decision on unreasonable findings of fact. Nachshin y.
AOL, LLC, 663 F.3d 1034, 1038 (9th Cir. 2011). We hold that the district court
did not abuse its discretion in finding that the settlement as a whole was “fair,
reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). While we affirm the

settlement, we remand to the district court for recalculation of the attorneys’ fee

award to Settling Counsel.
The parties are familiar with the facts and claims so we do not repeat them

here. In Radcliffe v. Experian Info. Solutions [Radcliffe I], 715 F.3d 1157 (9th

Cir. 2013), a panel of this court held that class representatives and class counsel

 

*k

The Honorable Virginia M. Kendall, United States District Judge for
the Northern District of Illinois, sitting by designation,
Ke ee et aye
Case 2:19-cv-00961-RAJ Documhé487@3 Filed 06/09/21 Paé do oti2' 7

had conflicts of interest that prevented them from adequately representing the
class. Jd. at 1163. This court reversed and remanded.

On remand after Radcliffe I, the district court re-appointed Settling Counsel
as class counsel and this court affirmed. Radcliffe v. Hernandez [Radcliffe IT],

818 F.3d 537 (9th Cir. 2016). On remand after Radcliffe I, the Settling Parties
negotiated a revised settlement. In its order appointing them as class counsel, the
district court specifically noted that Settling Counsel would “accept the costs of re-
notice.” We quoted this language in Radcliffe IT when we affirmed the district
court's order. Our decision in Radcliffe II was thus explicitly predicated on the
fact that Settling Counsel would “accept the costs of re-notice,” Id.

The district court devoted much attention to a comparison between the two
settlements and approved the settlement in part because it found that the second
settlement brought greater net benefits to the class than the first. But, the second
settlement did not need to be as good as the first, nor must it necessarily have been
approved if it was better. Rule 23(€)(2)’s flexible standard is satisfied so long as
the settlement is “fair, reasonable, and adequate” on its own merits. Further, we
review the adequacy of a settlement based on the “settlement as a whole, rather
than the individual component parts.” Staton v. Boeing Co., 327 F 3d 938, 960

(9th Cir. 2003) (quotation omitted); see also Rodriguez, 563 F.3d at 960-61

3
tee nn eer ee ee oe Pays iw
Case 2:19-cv-00961-RAJ DocuMe48763 Filed 06/09/21 Page 7 of 12

(concluding that conditional incentive agreements created a conflict of interest, but
affirming approval of the settlement).

We are satisfied that the district court did not abuse its discretion in
approving the settlement. The district court duly analyzed each of the factors
considered in Staton and deemed the settlement substantively adequate. See
Staton, 327 F.3d 959 (listing factors relevant to adequacy of class action
settlement). Objecting Plaintiffs’ optimistic valuation of Defendants’ potential
liabilities was undercut by substantial litigation risks, which drastically reduced the
expected value of the class’s claims. The parties sharpened their valuations of the
case over 14 years of contested litigation, not to mention four trips to this court on
appeal. They settled on terms mutually agreeable to the parties involved (except,
of course, Objecting Plaintiffs),

The district judge—who knew more about the parties’ litigating positions
than anybody and, notably, had insight into future rulings on class certification and
other issues that would be reviewable only on a deferential standard of
review—deemed the settlement adequate. See Hanlon v, Chrysler Corp., 150 F.3d
1011, 1026 (9th Cir. 1998) (noting that approval of a settlement is “committed to

the sound discretion of the trial judge because he is ‘exposed to the litigants, and

their strategies, positions and proof”) (quoting Officers for Justice v. Civil Serv.
eee eer er ' = 4 ayo tos

_ a “yw woo
Case 2:19-cv-00961-RAJ Docuffé#8763 Filed 06/09/21 Page 8 of 12

Comm n, 088 F.2d 615, 626 (9th Cir. 1982)). Even if the district court overvalued
the worth of the non-monetary benefits, the settlement was adequate,

Likewise, we reject Objecting Plaintiffs’ assertion that the settlement fails to
“treat[] class members equitably relative to each other.” Fed. R. Civ, P.
23(e)\(2\D). Rule 23’s flexible standard allows for the unequal distribution of
settlement funds so long as the distribution formula takes account of legitimate
considerations and the settlement remains “fair, reasonable, and adequate.” Fed,

R. Civ, P. 23(e)(2). Settling Plaintiffs sought to provide additional relief to
plaintiffs who alleged more concrete material harms than other class members.
Nothing in Rule 23—and no precedent cited by Objecting Plaintiffs—prohibits
parties from tying distribution of settlement funds to actual harm.

Objecting Plaintiffs’ final contention is that Settling Counsel created a
conflict of interest by opting to “repay” its debt to the class in new benefits rather
than deducting the costs of re-notice from the fee award. As is, this contention is
less easily dismissed. At the very least, the structure of the attorneys’ fee award in
this case created the possibility of a conflict of interest with the class,

That said, multiple factors counsel restraint. Most importantly, given that
Rule 23’s flexible standard governs this dispute, we conclude that the settlement is

fair and that Settling Counsel ably represented the class. In Rodriguez, we
‘or- T we ~~

Case 2:19-cv-00961-RAJ DocuineAB{83 Filed 06/09/21 Page 9 of 12

approved a class action settlement even though we held that class counsel and five
of the seven class representatives had a conflict of interest. 563 F.3d at 96]
(holding that settlement was substantively fair and reasonable to the class). The
Rodriguez factors are present here.

There is a further factor here that weighs in favor of approving the
settlement. This long-standing dispute has cost the parties a great deal already.
Further time spent litigating will serve only to devour more and more of the
settlement fund, which would be better spent providing relief to injured parties.
Settling Plaintiffs and Defendants have achieved a mutually agreeable solution,
though not without each side feeling the predictable pains of negotiation. We are
satisfied that the settlement provides adequate relief to the class.

In light of our decision in Radcliffe IT, however, we remand for
reconsideration of the attorneys’ fee award. Settling Counsel were duty-bound to
reimburse the class for the waste of settlement funds caused by the ethical conflict
in Radcliffe I. We recognize that the district court’s fee calculation appears to
have taken into account Settling Counsel's “debt” to the class in other ways, such
that it may be unwarranted for the district court to simply subtract the $6 million

estimated cost of re-notice from the $8,262,848 fee award currently in place. We
nt ee en ee rays iv
Case 2:19-cv-00961-RAJ Docun#44306 Filed 06/09/21 Pagé 10 Of 12

leave specific calculations up to the discretion of the district court, but specifically
note Radcliffe I's insistence that Settling Counsel pay the full cost of re-notice.

We affirm the district court's approval of the settlement. We reverse and
remand the award of attorneys’ fees to class counsel for recalculation of the fee
award in line with this court’s opinion in Radcliffe II.

AFFIRMED IN PART; REVERSED AND REMANDED IN PART.

Each party shall bear its own costs on appeal.
~~ ee ee ee

ee MAING att UGU UEILOIEZU FOU LOT

! fi age Iv
Case 2:19-cv-00961-RAJ Docurhea43973 Filed 06/09/21 Page 11 of 12

UNITED STATES COURT OF APPEALS

FOR THE NINTH CIRCUIT

 

ROBERT RADCLIFFE; et al.,

Plaintiffs - Appellants,

Vv.
JOSE HERNANDEZ; et al.,

Plaintiffs - Appellees,

Vv.

EXPERIAN INFORMATION
SOLUTIONS, INC.; et al.,

Defendants - Appellees,

 

 

 

 

FILED

FEB 18 2020

MOLLY C. DWYER, CLERK
U.S. COURT OF APPEALS

 

 

 

No. 18-55606

D.C. No. 8:05-cv-01070-DOC-MLG

US. District Court for Central
California, Santa Ana

MANDATE

The judgment of this Court, entered December 12, 2019, takes effect this

date.

This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure,

FOR THE COURT:

MOLLY C. DWYER
CLERK OF COURT

By: Craig Westbrooke
Deputy Clerk
Ninth Circuit Rule 27-7
ae = + a eo _ eng ct

N
a
—

oO
NI
a

 

HOU Pur gll\A AMOUg BUIpUes U} esn Joy Aj9jOs pepjAaid S| PUL gea}MlEg [PIS0d °S'N EL Jo Ayedoud ey) 8] BuBEHoed spLL

&

- ssqeuudys gfeUONBUEWU) TEYY

%

Ee oe aniola/woo'sasn Z/l 6X Z/LZb:dO
¥1000010000Sd

~ 0202 Ae pba
pS 9788 9989 £080 TITS Sob6

WM = Hi = Mn
| tdmjpjg 663024 604 oINpSYOS OL GSYNSNI = Gayov

HONTNOBUL SaSN

WV 70, :
10 Gf 00 Gor 7a LHOIM ANV @ SLWY
AdOTSANS ALVY LV

 

 

cbbb-Tate6 UM FILLYAS
OTEZ ALS LS LYUMALS GOL
397340 Sawa)

4uNOD LOTYLSIG sn

 

‘OL dIHS ;
*aBesonod jo suey pue Ayiqeyleae JO} woo'sdsn'ads/:d77y ye jenueyy [rel euoNeuoyU
"woo'sdsn'ed//:Op1y ye [ENUBY EI OH]
OY} 89S SLIOISN[OXS SWIEIO BuipseBau sjieyep 10-4 ‘SLUd}! UIEYOO JOAOD JOU SeOp Bou

6990 ‘bid ”
ePreUTesS0q BurEn paddtus 2 _ “"pouinbal S} Wo) uoeIeE|NEp suiO}sNo e ‘AjeUCTFEUE UI! pasn uc
; 4g naeee in auLeas +x SOUBANSU! [PUO!JEUISJU! POY}!
S000 |. 8209} e vouliet =F fouBey| “suoyeulsap jeuoneuiejul Auew pue OfSEwOp JO} pepnjoul gBUOPLL Sx
.AVO-T TIGW ALIMOIYd ~ ¢ « (A\dde SuOHOH}Se) SOUBINSU! JO OG$ 02 dn epnjoul syuewidiys oNsewop js

 

- 6LBPZ9El

Aug 8388 VETS bd.

aa SBIG6 dIZ uous peTTeH |
|

 

 

ed ee TVW | S3DIANaS THASOd pe
a Se a el eALIYWOlHd SALVLS GALINA bax

__._______Case-2:19-cv-00961-RAJ—Document103—Filed O6i0Oid

ay 7 Re

 

ariel Qbeoho os
dvd -—
aw
— —

ce

sehe int.

aayinoaw ADVLSOd 2 Woe Ab LTA COTA
